      Case 4:20-cv-00021-DPM Document 11 Filed 05/27/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

KANDICE HAUSE                                                 PLAINTIFF

V.                        No. 4:20 -cv-21-DPM

CITY OF LITTLE ROCK                                          DEFENDANT

                            JUDGMENT
     Hause's complaint is dismissed with prejudice. The Court retains
jurisdiction until 10 July 2020 to enforce the settlement.


                                                    '

                                  D.P. Marshall Jr.
                                  United States District Judge
